Citation Nr: 0528774	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-06 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for cataract/glaucoma 
of the left eye, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.  That decision, in pertinent part, 
granted entitlement to a temporary total convalescence 
evaluation for the veteran's service-connected left eye 
disability, pursuant to 38 C.F.R. § 4.30.  The effective date 
of the award was August 31, 1998.  The 30 percent evaluation 
resumed December 1, 1998.  

When this case was previously before the Board in July 2003, 
the Board remanded it to the RO for additional development.  
The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
veteran has received the required notice.

2.  The competent medical evidence does not demonstrate that 
the veteran's non-service-connected right eye is blind, or 
that her service-connected left eye is enucleated or has a 
serious cosmetic defect.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for cataract/glaucoma of the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.76-4.80, 4.83-
4.84a, Diagnostic Code 6029 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.

By letter dated in February 2004, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help her get 
the evidence necessary to substantiate her claim, but that 
she must provide enough information so that VA could request 
any relevant records.  The veteran was advised of the 
evidence received.  The veteran was also asked to identify 
any additional information or evidence that she wanted VA to 
try and obtain.  The RO also requested that the veteran send 
any evidence to VA that might be pertinent to the claim.  
These letters provided the notice of all four elements that 
were discussed above.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The November 1999 rating decision on appeal, the 
corresponding Statement of the Case (SOC) and a March 2005 
Supplemental Statement of the Case (SSOC) collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised her of the evidence necessary to 
substantiate her claim.  The SOC and the SSOC specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the veteran of her and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.

The RO has obtained all available service and post-service 
medical records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  VA also conducted a relevant medical examination.  
There is no indication from the claims folder or allegation 
from the appellant that any relevant evidence remains.  In 
December 2004 correspondence, the veteran stated that she did 
not desire a hearing.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini, 
supra; Quartuccio, supra; Mayfield, supra.  The veteran has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA did not provide the veteran notice prior to 
the initial unfavorable AOJ decision.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and the March 2005 SSOC was provided to the 
veteran.




Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Rating Schedule provides a 30 percent evaluation for 
either bilateral or unilateral aphakia.  A Note indicates 
that the 30 percent evaluation prescribed for aphakia is a 
minimum rating to be applied to the unilateral or bilateral 
condition and is not to be combined with any other rating for 
impaired vision.  When only one eye is aphakic, the eye 
having poorer corrected visual acuity will be rated on the 
basis of its acuity without correction.  When both eyes are 
aphakic, both will be rated on corrected vision.  The 
corrected vision of one or both aphakic eyes will be taken 
one step worse than the ascertained value, however, not 
better than 20/70 (6/21).  Combined ratings for disabilities 
of the same eye should not exceed the amount for total loss 
of vision of that eye unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision.  
Diagnostic Code 6029; see also 38 C.F.R. § 4.80 (2005).

In this case, only the veteran's left eye is service-
connected.  A 30 percent disability evaluation is warranted 
when there is blindness in one eye, with only light 
perception, and visual acuity of 20/40 in the nonservice-
connected eye.  Diagnostic Code 6070 (2005).  Where service 
connection is in effect for only one eye, the visual acuity 
in the nonservice-connected eye is considered to be normal 
(20/40 or better) unless there is blindness in that eye.  38 
U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. §§ 3.383, 
Diagnostic Code 6070; Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  When service connection is in effect for only one 
eye, the maximum evaluation for total loss of vision of that 
eye is 30 percent, unless there is (a) blindness in the 
nonservice-connected right eye; (b) enucleation of the 
service-connected left eye; or (c) serious cosmetic defect.  
38 C.F.R. §§ 3.383, 4.80 (2005).

Private and VA medical records dated throughout the appeal 
period, and the report of an August 1999 VA examination, are 
negative for any evidence of blindness in the veteran's non-
service-connected right eye, or enucleation or cosmetic 
defect in her service-connected left eye.  In fact, the 
veteran is currently receiving the maximum schedular amount 
possible for blindness in the service-connected left eye, and 
no blindness in her nonservice-connected right eye.  None of 
those criteria are met here.  

The Board is aware that the veteran has reported diplopia, 
which suggests impairment of ocular muscle function.  A 
January 2002 addendum to a VA examination report provides 
that veteran had a Baerveldt filtering implant in her left 
eye, which did have some potential to create a minimal amount 
of diplopia, which could usually be remedied with prisms and 
glasses.  The examiner noted, however, that a review of the 
veteran's medical records showed no complaint of diplopia as 
of the previous September.  Thus, the Board finds that the 
provisions of Diagnostic Code 6090, diplopia (double vision) 
do not apply.

The Board recognizes the veteran's assertions that the 
symptoms of her left eye disability warrant an evaluation in 
excess of 30 percent.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as questions relating to criteria for a higher rating 
that require a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
As a result, her own assertions do not constitute competent 
medical evidence that the symptoms caused by her service-
connected left eye disability warrant an evaluation in excess 
of 30 percent under the applicable criteria.  

The Board finds that the competent medical evidence does not 
demonstrate that the veteran's non-service-connected right 
eye is blind, or that her service-connected left eye is 
enucleated or has a serious cosmetic defect.  Therefore, the 
criteria for a rating greater than 30 percent are not met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 30 percent for cataract/glaucoma 
of the left eye is denied.

	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


